 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHEILA HALOUSEK,                                   No. 2:19-cv-00588-MCE-KJN PS
12                        Plaintiff,
13            v.                                         ORDER
14    UNITED STATES POSTAL SERVICE, et
      al.,
15
                          Defendants.
16

17          On April 19, 2019, the court granted pro se plaintiff Sheila Halousek leave to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 3.) According to 28 U.S.C. § 1915, the

19   court is directed to dismiss the case at any time if it determines that the allegation of poverty is

20   untrue, or if the action is frivolous or malicious, fails to state a claim on which relief may be

21   granted, or seeks monetary relief against an immune defendant. Accordingly, after screening the

22   complaint, the court dismissed the complaint with leave to amend, because plaintiff failed to

23   allege that she had exhausted her administrative remedies prior to filing this action under the

24   Federal Tort Claims Act. (ECF No. 3 at 3.)

25          Thereafter, plaintiff filed the first amended complaint. Plaintiff brings a claim pursuant to

26   the Federal Tort Claims Act against the United States Postal Service (“USPS”) and its contractor

27   Golden Eagle Market, based upon their alleged failure to safeguard plaintiff’s monthly retirement

28   checks. (See generally ECF No. 4.) Plaintiff asserts that she previously brought this claim to the
                                                         1
 1   USPS and that six months have passed without a final written disposition from the agency. (ECF

 2   No 4 at 2.)

 3          Based on the limited record before the court, including plaintiff’s assertion that she has

 4   exhausted her administrative remedies, see 28 U.S.C. § 2675(a), the court cannot conclude that

 5   plaintiff’s action is frivolous, that the first amended complaint fails to state a claim upon which

 6   relief can be granted, or that plaintiff seeks monetary relief from an immune defendant. The court

 7   reserves decision as to plaintiff’s claims until the record is sufficiently developed, and this order

 8   does not preclude defendants from challenging plaintiff’s first amended complaint through a

 9   timely motion pursuant to Federal Rule of Civil Procedure 12 or other appropriate method of

10   challenging plaintiff’s pleading. Accordingly, the court orders service of the first amended

11   complaint on defendants.

12          For the foregoing reasons, IT IS HEREBY ORDERED that:

13          1.      Service of the first amended complaint is appropriate for defendants the United

14   States Postal Service and Golden Eagle Market.

15          2.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

16   Rule of Civil Procedure 4.

17          3.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, this

18   court’s scheduling order, and the forms providing notice of the magistrate judge’s availability to

19   exercise jurisdiction for all purposes.

20          4.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:
21                  a.      One completed summons for each defendant to be served;

22                  b.      One completed USM-285 form for each defendant to be served;

23                  c.      A copy of the first amended complaint for each defendant to be served,

24   with an extra copy for the U.S. Marshal; and

25                  d.      A copy of this court’s scheduling order and related documents for each

26   defendant to be served.
27          5.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

28   filed, with all information needed by the U.S. Marshal to effectuate service of process, and shall,
                                                        2
 1   within 10 days thereafter, file a statement with the court that such documents have been submitted

 2   to the U.S. Marshal.

 3              6.         The U.S. Marshal shall serve process, with copies of this court’s scheduling order

 4   and related documents, within 90 days of receipt of the required information from plaintiff,

 5   without prepayment of costs.

 6              7.         If a defendant waives service, the defendant is required to return the signed waiver

 7   to the U.S. Marshal. The filing of an answer or a responsive motion does not relieve a defendant

 8   of this requirement, and the failure to return the signed waiver may subject a defendant to an

 9   order to pay the costs of service by the U.S. Marshal.

10              8.         The Clerk of Court shall serve a copy of this order on the U.S. Marshal.

11              9.         Failure to comply with this order may result in any appropriate sanctions,

12   including monetary sanctions and/or dismissal of the action pursuant to Federal Rule of Civil

13   Procedure 41(b).

14              IT IS SO ORDERED.

15   Dated: July 2, 2019

16

17

18

19
     halousek.588.directing service
20
21

22

23

24

25

26
27

28
                                                              3
